In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00009-CV

REX PERFORMANCE PRODUCTS, LLC,              §   On Appeal from the 141st District Court
Appellant
                                            §   of Tarrant County (141-314043-19)

V.                                          §   December 31, 2020

JAMES DONALD TATE AND MICHAEL               §   Memorandum Opinion by Justice Womack
CUFFIA, Appellees


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment granting summary judgment on the claim against James Donald Tate

for breach of common law fiduciary duty for downloading a virus on Rex

Performance Product’s computer.       We reverse the remainder of the trial court’s

judgment granting James Donald Tate and Michael Cuffia’s motion for summary

judgment and remand those matters for a new trial.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack